Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 14-18 directed to an invention non-elected without traverse.  Accordingly, claims 14-18 been cancelled.
Authorization for this examiner’s amendment was given in an interview with Sun Pae on 04/07/2022.
The application has been amended as follows: 
Claims 2 and 3 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 20100324511 A1 (Dove), US 20140323941 A1 (Lee), US 20060195053 A1 (Oelund) and 20170143535 A1 (Praame).
Dove discloses an ostomy barrier wherein the barrier adhesive includes thicker and thinner portions but teaches these portions being arranged in concentric circles. Dove fails to teach or suggest, alone or in combination, the use of indented lines parallel to the user’s waist.
Lee discloses an ostomy barrier featuring a grid pattern of adhesive but explicitly teaches away from adhesives in the remaining surface area and therefore fails to teach or suggest, alone or in combination thicker and thinner portions of adhesive arranged in horizontal lines.
Oelund discloses an ostomy barrier wherein a plurality of lines are sufficiently horizontal and parallel to the user’s waist, but the lines are formed radially from the inlet opening. Oelund fails to teach or suggest, alone or in combination, a change from a radial orientation to that of exclusively horizontal lines or the use of thicker and thinner portions of adhesive as required by the instant application.
Praame discloses an ostomy device featuring horizontal lines parallel to a user’s waist which function as a living hinge. These lines only extend partially towards the center of the device and fail to extend edge to edge as required in the instant application. Praame fails to teach or suggest, alone or in combination, the extension of the lines from edge to edge or varying thicknesses of adhesive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781